COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 SERGIO PEREZ,                                '
                                                             No. 08-15-00253-CR
                            Appellant,        '
                                                                Appeal from the
 v.                                           '
                                                          County Court at Law No. 4
 THE STATE OF TEXAS,                          '
                                                           of El Paso County, Texas
                                              '
                           State.
                                              '              (TC# 20130C07785)



                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until December 22, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 22, 2015.

       IT IS SO ORDERED this 25th day of November, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.